Citation Nr: 1403826	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  06-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an increased rating for diabetes mellitus, type II.  

5.  Entitlement to a total disability rating based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge in September 2013 at the RO in Seattle, Washington.  A transcript of that hearing is of record.

The issues were last adjudicated in a June 2012 supplemental statement of the case wherein the RO considered whether new and material evidence had been submitted in support of the Veteran's claim for service connection for hypertension.  As that issue was not previously denied, the issue of new and material evidence was considered erroneously and is not before the Board. 

The issues of entitlement to service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his September 2013 Board hearing, the Veteran withdrew his appeal of entitlement to an initial increased rating for peripheral neuropathy of the right and left lower extremities, and entitlement to an increased rating for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for diabetes mellitus have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At his September 2013 Board hearing, the Veteran stated that he wished to withdraw his appeal on the issues of entitlement to initial increased ratings for peripheral neuropathy of the right and left lower extremities, and entitlement to an increased rating for diabetes mellitus. 

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these matters.


ORDER

The appeal of the issue of entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity is dismissed.

The appeal of the issue of entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity is dismissed.

The appeal of the issue of entitlement to an initial increased rating for diabetes mellitus, type II, is dismissed.


REMAND

The Veteran has not been provided with a medical opinion as to whether VA hypertension is due to or aggravated by his service-connected disabilities.   

The Veteran contends that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for PTSD, rated as 30 percent disabling; peripheral neuropathy of the right leg, rated as 20 percent disabling; peripheral neuropathy of the left leg, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, which is noncompensable.  He meets the schedular criteria for TDIU.  38 C.F.R. § 4.16a.

The resolution of the Veteran's claim for service connection for hypertension could have an effect upon the Veteran's claim for TDIU.  Thus, the issues are inextricably intertwined and a Board determination on the TDIU claim is not warranted until development and adjudication is completed regarding the Veteran's hypertension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify as it pertains to 38 C.F.R. § 3.310 with regard to the Veteran's claim for service connection for hypertension.

2.  Afford the Veteran an appropriate VA examination to determine the etiology of his hypertension.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to electronic records, any relevant treatment records contained therein that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

a)  The examiner must indicate whether it is at least as likely as not that the Veteran's hypertension had onset in service, or is otherwise causally related to; or manifested within a year of discharge. 

b)  The examiner must indicate whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus, type II, or by his service-connected PTSD.

In rendering these opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of his disability, in addition to his statements regarding the continuity of symptomatology since service.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

3.  Then, adjudicate the claim of service connection for hypertension.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to ascertain whether the service-connected disabilities (presently PTSD, diabetes mellitus, type II, peripheral neuropathy of the right and left lower extremities, tinnitus and bilateral hearing loss) render him unemployable. 

The examiner must opine whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or combined, have rendered him unable to secure or follow a substantially gainful occupation. 

The examiner must consider the direct impact of his service-connected disabilities as well as the time required for treatment of the Veteran's service-connected disabilities and any impairments caused by medication taken for his service-connected disabilities on his ability to maintain substantially gainful employment. 

If the examiner concludes that the Veteran is employable, notwithstanding his service-connected disabilities, the types of employment the Veteran is capable of performing must be described.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to electronic records, any relevant treatment records contained therein that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

Each examination report must include a complete rationale for all opinions expressed.  If either examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


